This is a conviction for unlawfully carrying a pistol. Appellant applied for a continuance on account of the absence of three witnesses, which was refused by the court. This was the second application for a continuance. The case was set for trial on October 14th for October 28th. On said last date, the case was again set over to the afternoon of the 29th, and when that time was reached it was reset for October 30th. The witnesses Gregory, Crews and Clemmie Muse were neither present on the 28th nor 29th, which was known to appellant and his counsel. They asked for no process to compel their attendance and made no effort to secure such attendance. The parties lived within from six to fourteen miles of the courthouse. No application for attachment for any of the witnesses was asked at any time. At the time of trial it is stated Muse, a woman, was on account of recent birth of a child, unable to attend court. The testimony of McGee, introduced during the trial, was that he was near appellant and *Page 319 
had better opportunity to see appellant at the time he should have had the pistol, than either Gregory or Crews, and their testimony was simply cumulative and circumstantial. The witness Muse was not present at the time appellant should have had the pistol.
It was expected to prove by the absent witness Muse, that she was living in the same house with appellant and that he had but one pistol, and she saw it in his room on the morning it was claimed by the State that he had the pistol with him. By Gregory and Crews it was expected to be shown that they were with appellant several hours before Bothwell, the State's witness, claims to have seen defendant with a pistol and that he was without a coat and had on a small vest, unbuttoned; that he had been helping them to rope and drive cattle for several hours before the time when the State's witness claims to have seen the pistol on defendant. The State's witness is positive that appellant had the pistol so far as the evidence of witness Bothwell is concerned.
McGee was close by but could not tell whether appellant had a pistol or not, for he was so standing that a horse was between them, but McGee testified when the difficulty came up between Bothwell and appellant, Bothwell made a remark to the effect that appellant had a pistol and Bothwell, on account of said pistol, desisted from further difficulty with him. This, as before stated, is the second application, and the testimony sought of Gregory and Crews as well as Muse is cumulative. The diligence for obtaining process for the presence of the witnesses is much more strict than that under an application for the first continuance. The diligence, as we understand this record, is totally wanting. We are, therefore, of opinion that the court did not err in refusing to continue the case. The remaining two grounds of the motion for a new trial attack the sufficiency of the evidence to support the conviction. Bothwell's testimony makes the case; he testifies to seeing the pistol. McGee did not see the pistol, but he corroborates Bothwell in regard to the statements made by Bothwell in regard to appellant having a pistol at the time, which, so far as the State's evidence was concerned, was not denied. Appellant swore to the contrary. This court is not authorized to reverse a judgment for want of sufficient evidence if the facts show a case. That is a matter for the jury.
As the record is presented, we think the judgment ought to be affirmed and it is accordingly so ordered.
Affirmed.
Henderson, Judge, absent.
                          ON REHEARING.                        January 22, 1908.